Exhibit 10.6

TUPPERWARE BRANDS CORPORATION

2006 INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION GRANT AGREEMENT

1. Option Grant. Tupperware Brands Corporation, a Delaware corporation
(“Tupperware”), pursuant to the Tupperware Brands Corporation 2006 Incentive
Plan (the “Plan”), a copy of which is available online at
www-us.computershare.com/employee or by requesting a copy from the Corporate
Secretary’s Office, hereby grants to the Optionee as of the Date of Grant an
option (the “Stock Option”) to purchase from Tupperware a number of shares of
the common stock of Tupperware, $0.01 par value (“Common Stock”), at the Option
Price, all as specifically indicated on the grant offered to you online through
the Computershare website. The Stock Option is exercisable in accordance with
the terms and conditions of this Agreement and the Plan. The Optionee shall
execute this Agreement by accepting it online at
www-us.computershare.com/employee. If Tupperware determines that any agreement
from the Optionee is appropriate in order to comply with any listing,
registration or other legal requirement, the Optionee shall execute and deliver
such agreement to Tupperware. All determinations and interpretations made by
Tupperware in connection with any question arising under this Agreement or the
Plan are binding and conclusive upon the Optionee or his or her legal
representative. If there is any conflict between the provisions of this
Agreement and the Plan, the Plan shall control. Capitalized terms used and not
defined in this Agreement have the meanings given to them in the Plan.

2. Term and Exercise Period. The Stock Option becomes exercisable as set forth
in your online grant. Any portion of the Stock Option which becomes exercisable
continues to be exercisable, until exercised, during the Option Term, except as
stated below. No delays in the exercise of an Option are permissible. The Option
Term means the period which begins on the date the Exercise Rights Begin and
ends on the date the Option Term Expires, except as may otherwise be set forth
in this Agreement and your online grant.

3. Exercise Procedure. To exercise the Stock Option, the Optionee shall deliver
a notice to Tupperware, or its agent at Computershare, specifying the number of
shares to be purchased, and include payment in full, or arrangements
satisfactory to Tupperware for payment in full of the Option Price for such
shares. Tupperware shall make available to the Optionee a form or electronic
process that may be used for this purpose. The date of exercise shall be the
date on which such notice and payment, or arrangements satisfactory to
Tupperware for payment, are received by Tupperware or its agent . The Optionee
may exercise the Stock Option on the web by logging onto
www-us.computershare.com/employee or by calling 1-800-599-8413 in the United
States, Puerto Rico or Canada or +1-732-491-4325 when outside of the United
States.

4. Payment of the Option Price. As provided under Article 6, Section 6.4 of the
Plan, payment of the Option Price for the number of shares to be purchased shall
be made; (i) in cash (including a check, bank draft, money order or wire
transfer); (ii) by delivery or certification to Tupperware of shares of Common
Stock having a fair market value at least equal to the Option Price for such
unrestricted Shares already owned by the Optionee of the same class as the
Shares subject to the Stock Option (based on the Fair Market Value of the Shares
on the date the Stock Option is exercised) and, unless such Shares were acquired
in the open market, held for a period of not less than 6 months prior to the
exercise of the Stock Option; (iii) in the case of an NQSO only, by written
instruction to Tupperware to affect a “net exercise” arrangement pursuant to
which Tupperware retains from the Stock Option exercise a whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price,
along with delivery of cash (as defined in clause (i) above) representing the
remainder of the exercise price not covered by the retention of the whole number
of shares; or (iv) by any combination of cash and such shares of Common Stock.

5. Delivery of Common Stock. Upon any exercise of the Stock Option, and subject
to the payment of the Option Price under Section 4 of this Agreement and of all
tax obligations under Section 6 of this Agreement, Tupperware shall deliver the
shares purchased in book entry form. The shares shall be registered in the name
of the Optionee. If the Optionee dies, the shares shall be registered in the
name of the person entitled to exercise the Stock Option in accordance with the
Plan.

6. Taxes. The Optionee shall review with the Optionee’s own tax advisors the
federal, state, local and/or foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Optionee shall rely solely on
such advisors and not on any statements or representations of Tupperware or any
of its agents. Regardless of any action Tupperware or Optionee’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), Optionee acknowledges that the ultimate liability for all Tax-Related
Items legally due by him or her is and remains Optionee’s responsibility and
that Tupperware and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option grant, including the grant, vesting or exercise of the Option, the
subsequent sale of shares of Common Stock acquired pursuant to such exercise and
the receipt of any dividends; and (2) do not commit to structure the terms of
the grant or any aspect of the Option to reduce or eliminate Optionee’s
liability for Tax-Related Items. Prior to exercise of the Option, Optionee will
pay or make adequate arrangements satisfactory to Tupperware and/or the Employer
to satisfy all withholding and payment on account obligations of Tupperware
and/or the Employer. In this regard, Optionee authorizes Tupperware and/or the
Employer to withhold all applicable Tax-Related Items legally payable by
Optionee from his or her wages or other cash compensation paid to Optionee by
Tupperware and/or the Employer or from proceeds of the sale of shares of Common
Stock. Alternatively, or in addition, if permissible under local law, Tupperware
may (1) sell or arrange for the sale of shares of Common Stock that Optionee
acquires to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares of Common Stock, provided that Tupperware only withholds
the amount of shares of Common Stock



--------------------------------------------------------------------------------

necessary to satisfy the minimum withholding amount. Finally, Optionee will pay
to Tupperware or the Employer any amount of Tax-Related Items that Tupperware or
the Employer may be required to withhold as a result of Optionee’s participation
in the Plan or Optionee’s purchase of shares of Common Stock that cannot be
satisfied by the means previously described. Tupperware may refuse to honor the
exercise and refuse to deliver the shares of Common Stock if Optionee fails to
comply with his or her obligations in connection with the Tax-Related Items as
described in this section.

7. Impact of Certain Events. Upon the Optionee’s death, Disability, retirement
or termination, or upon a Change of Control, the Optionee shall have such
modified rights of vesting and exercisability as set forth below:

(a) Death: If the Optionee’s employment terminates by reason of death, the Stock
Option shall become immediately and fully exercisable and may thereafter be
exercised by the estate of the Optionee for a period of three years from the
date of such death; provided, however, that if the Optionee is at least sixty
years of age at the time of death and has fifteen years service with the
Company, the Stock Option may thereafter be exercised by the estate of the
Optionee for a period of six years from the date of such death. In no event,
however, may the Stock Option be exercisable beyond the end of the Option Term.
Notwithstanding any provision herein to the contrary, if the Optionee dies after
termination of the Optionee’s employment, the Stock Option may thereafter be
exercised, to the extent the Stock Option was exercisable as of the date of such
death, for a period that expires on the earliest of (i) the first anniversary of
the date of such death, (ii) the last date on which the Optionee would have been
entitled to exercise the Stock Option had the Optionee not died or (iii) the end
of the Option Term; provided, however, that if the Optionee had retired from the
Company prior to the date of death, the estate of the Optionee shall continue to
have the benefit of the vesting and exercisability benefits specified by the
provisions governing retirement as set forth below.

(b) Disability: If the Optionee’s employment terminates by reason of Disability,
the Stock Option, if not fully vested and exercisable as of the date of such
termination, shall continue to vest according to the Stock Option’s stated
vesting schedule and may thereafter be exercised by the Optionee, to the extent
it was exercisable at the time of termination or thereafter becomes exercisable,
or on such accelerated basis as the Committee may determine, for a period of
three years from the date of such termination of employment or until the end of
the Option Term, whichever period is the shorter; provided, however, that if the
Optionee dies within such period, the Stock Option shall continue to be
exercisable to the extent to which it was exercisable at the time of death for
the remainder of such period, or for a period of 12 months from the date of such
death, or until the expiration of the Option Term, whichever period is the
shortest.

(c) Retirement: If the Optionee’s employment terminates by reason of retirement,
the following vesting and exercisability terms will apply. The Optionee shall be
deemed to have terminated employment by reason of retirement if the Optionee has
attained age and years of service requirements set forth below, has given due
notice (as determined by the Committee), and has entered into an agreement, the
form and content of which shall be specified by the Committee, not to compete
with the Company and its Affiliates for a period of one year following such
retirement. In no event, however, may the Stock Option be exercisable after the
end of the Option Term.

 

Age at Retirement

 

Minimum Years of

Service with

Company

 

Years of Continued

Vesting Following

Retirement

 

Years of Continued

Exercisability

Following Retirement

55 or more

  10   1   2

60 or more

  15   6   6

Notwithstanding the foregoing, if the Optionee dies within such period of
continued exercisability, the Stock Option shall continue to be exercisable to
the extent to which it was exercisable at the time of death for the remainder of
such period, or for a period of 12 months from the date of such death, or until
the end of the Option Term, whichever period is the shortest.

(d) Termination for Cause: Unless otherwise determined by the Committee, if the
Optionee incurs a termination of employment for Cause, the Stock Option shall
thereupon terminate.

(e) Other Termination: If the Optionee incurs a voluntary termination of
employment, the Stock Option, to the extent then exercisable, or on such
accelerated basis as the Committee may determine, may be exercised for the
lesser of thirty days from the date of such termination of employment or until
the end of the Option Term. If the Optionee incurs a termination of employment
by the Company, other than by reason of retirement, Disability or Cause, the
Stock Option, to the extent it is then exercisable, or becomes exercisable
during the one-year period following termination of employment by the Company,
or on such accelerated basis as the Committee may determine, may be exercised at
any time from the date of vesting until the first anniversary of the date of
such termination of employment or, if sooner, the end of the Option Term;
provided, however, that if the Optionee dies within such period of
post-termination exercisability, the Stock Option shall continue to be
exercisable to the extent to which it was exercisable at the time of death for
the remainder of such period, or for a period of 12 months from the date of such
death, or until the expiration of the Option Term, whichever period is the
shortest. Notwithstanding the foregoing, if an Optionee incurs a termination of
employment after a Change of Control, the Stock Option shall remain exercisable,
to the extent it was exercisable immediately before such termination, through
the end of the Option Term.

8. Data Transfer and Privacy. To administer this Plan, the Optionee must provide
Tupperware with personal data to identify him or her, including name and
address. The personal data will be transferred to Tupperware’s U.S. headquarters
in Orlando, Florida, and processed there. During each of these steps, Tupperware
treats personal data with care to ensure its privacy and ensure that any outside
vendors do the same. For European Union residents, the data is treated in
accordance with Tupperware’s European Union Data Transfer Policy. Optionee
hereby explicitly and unambiguously consents to the collection,



--------------------------------------------------------------------------------

use and transfer, in electronic or other form, of his or her personal data as
described in this document by and among, as applicable, the Employer, and
Tupperware and its subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing Optionee’s participation in the Plan.
Optionee understands that Tupperware and the Employer may hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in Tupperware, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Optionee’s favor, for the purpose of implementing, administering
and managing the Plan (“Data”). Optionee understands that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan (such as Computershare in Edison, New Jersey), that
these recipients may be located in Optionee’s country or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than Optionee’s country. Optionee understands that he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting Optionee’s local human resources representative.
Optionee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the sole purpose of implementing,
administering and managing Optionee’s participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom Optionee may elect to deposit any shares of stock acquired upon
exercise of the Option. Optionee understands that Data will be held only as long
as is necessary to implement, administer and manage Optionee’s participation in
the Plan. Optionee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Optionee’s local human resources
representative. Optionee understands, however, that refusing or withdrawing his
or her consent may affect Optionee’s ability to participate in the Plan. For
more information on the consequences of Optionee’s refusal to consent or
withdrawal of consent, Optionee understands that he or she may contact his or
her local human resources representative.

9. Recovery of Award. In the event of any restatement of Tupperware’s financials
statements (“Restatement”) resulting from the error, omission, fraud or other
misconduct of an Optionee, any previous delivery of common stock of Tupperware,
or a grant of a Stock Option which was made to the Optionee, shall be subject to
recovery and/or cancellation by Tupperware as the Compensation and Management
Development Committee (the “Committee”) of the Board of Directors, in its sole
discretion, shall in good faith determine. Tupperware may recover all or a
portion of any award made to the Optionee with respect to a fiscal year of
Tupperware when the financial results of a Restatement negatively affect the
financial statements of Tupperware. The Committee may determine: (i) the amount
to be recovered and/or cancelled; (ii) to recover different amounts from
different Optionees or different classes of Optionees on such basis as it deems
appropriate; (iii) whether to seek repayment from a Optionee or to reduce an
amount otherwise payable to a Optionee under any compensation, plan, program or
arrangement maintained by Tupperware, including the use of set off, subject to
applicable law; (iv) the valuation of any shares of common stock determined to
be withheld from a Optionee in connection with such an action; and (v) whether
to cancel outstanding Stock Options in connection with such an action and the
valuation thereof for such purpose.

10. Nature of Grant. In accepting the grant, Optionee acknowledges that:

(1) the Plan is established voluntarily by Tupperware, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Tupperware at
any time, unless otherwise provided in the Plan and this Agreement;

(2) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

(3) all decisions with respect to future option grants, if any, will be at the
sole discretion of Tupperware;

(4) the Optionee’s participation in the Plan will not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Optionee’s employment relationship at any time with or
without cause;

(5) the Optionee is voluntarily participating in the Plan;

(6) the Option is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to Tupperware or the Employer, and
which is outside the scope of Optionee’s employment contract, if any;

(7) the Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for
Tupperware or the Employer;

(8) in the event that Optionee is not an employee of Tupperware, the Option
grant will not be interpreted to form an employment contract or relationship
with Tupperware; and furthermore, the Option grant will not be interpreted to
form an employment contract with the Employer or any subsidiary or affiliate of
Tupperware;

(9) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(10) if the underlying shares of Common Stock do not increase in value, the
Option will have no value;

(11) if Optionee exercises his or her Option and obtain shares of Common Stock,
the value of those shares of Common Stock acquired upon exercise may increase or
decrease in value, even below the exercise price; and

(12) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or shares of Common Stock purchased through exercise of
the Option resulting from termination of Optionee’s employment by Tupperware or
the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and Optionee irrevocably releases Tupperware and the Employer from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by signing
this Agreement, Optionee will be deemed irrevocably to have waived his or her
entitlement to pursue such claim.



--------------------------------------------------------------------------------

11. Governing Law. The Option grant and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Florida, as provided in
the Plan.

12. Electronic Delivery. Tupperware may, in its sole discretion, decide to
deliver any documents related to the Option granted under and participation in
the Plan or future options that may be granted under the Plan by electronic
means or to request Optionee’s consent to participate in the Plan by electronic
means. Optionee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by Tupperware or another third
party designated by Tupperware.

13. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

14. Notices. All notices hereunder to Tupperware shall be delivered or mailed to
the Corporate Secretary of Tupperware at its headquarters office. All notices
hereunder to the Optionee shall be delivered in writing either electronically or
mailed to the Optionee’s address as indicated on your online Computershare
account, unless the Optionee notifies Tupperware in writing of a change of
address at hrorl@tupperware.com.

The parties confirm this Agreement effective as of the Date of Grant and have
executed it on the date it was accepted online.

Tupperware Brands Corporation

Thomas M. Roehlk

Executive Vice President,

Chief Legal Officer and Secretary



--------------------------------------------------------------------------------

TUPPERWARE BRANDS CORPORATION

2006 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

1. Restricted Stock Unit Award. Tupperware Brands Corporation, a Delaware
corporation (“Tupperware”), pursuant to the Tupperware Brands Corporation 2006
Incentive Plan (the “Plan”), a copy of which is available online at
www-us.computershare.com/employee or by requesting a copy from the Corporate
Secretary’s Office, hereby grants to the Grantee as of the Date of Grant a
Restricted Stock Unit Award (the “Restricted Stock Units” or “Award”) to receive
from Tupperware a number of shares of the common stock of Tupperware, $0.01 par
value (“Common Stock” or “Shares”), all as specifically indicated on the grant
offered to you online through the Computershare website. The Award vests in
accordance with the terms and conditions of this Agreement and the Plan. The
Grantee shall execute this Agreement by accepting it online at
www-us.computershare.com/employee. If Tupperware determines that any agreement
from the Grantee is appropriate in order to comply with any listing,
registration or other legal requirement, the Grantee shall execute and deliver
such agreement to Tupperware. All determinations and interpretations made by
Tupperware in connection with any question arising under this Agreement or the
Plan are binding and conclusive upon the Grantee or his or her legal
representative. If there is any conflict between the provisions of this
Agreement and the Plan, the Plan shall control. Capitalized terms used and not
defined in this Agreement have the meanings given to them in the Plan.

2. Restriction Period. The restrictions, as defined in the Plan, applicable to
the Award shall lapse as specifically indicated on the grant offered to you
online through the Computershare website, unless an earlier lapse occurs in
accordance with the terms of this Agreement.

3. Stockholder Rights. During the Restricted Period, the Grantee shall not have
the rights of a stockholder of Tupperware to vote the shares of Common Stock
related to the Restricted Stock Units, except that the Grantee shall be entitled
to receive dividend equivalent rights related to the Restricted Stock Units
equal in amount to the dividends declared on a share of Common Stock. Dividend
equivalent amounts shall accrue and be paid or distributed at such time as the
restrictions on Restricted Stock Units lapse in accordance with this Agreement
and in proportion to the amount of Restricted Stock Units as to which
restrictions lapse.

4. Delivery of Shares or Cash. Subject to the payment of tax obligations under
this Agreement, Tupperware will deliver or cause to be delivered either
(a) Shares evidenced by certificates, or, if Tupperware so determines, in book
entry form, at the end of the Restricted Period, and will deliver them to the
Grantee or Grantee’s transferee free of the restrictions imposed by the Plan or
this Agreement, or (b) cash based upon the number of Restricted Stock Units
times the closing price on the New York Stock Exchange (“NYSE”) of a share of
Common Stock on the date of vesting, or if such date shall not be a business day
for the NYSE, then upon the closing price on the immediately-preceding business
day of the NYSE.

5. Taxes. The Grantee acknowledges by the acceptance of this Award that he or
she should review with the Grantee’s own tax advisors the federal, state, local
and/or foreign tax consequences of this investment and the transactions
contemplated by this Agreement. The Grantee shall rely solely on such advisors
and not on any statements or representations of the Company or any of its
agents. The Grantee understands that the Grantee (and not the Company) shall be
responsible for the Grantee’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement. Regardless
of any action Tupperware or Grantee’s employer (the “Employer”) takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), Grantee
acknowledges that the ultimate liability for all Tax-Related Items legally due
by him or her is and remains Grantee’s responsibility and that Tupperware and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award grant,
including the grant or vesting of the Award, the subsequent sale of shares of
Common Stock acquired pursuant to the lapsing of restrictions of such Award and
the receipt of any dividend equivalent amounts; and (2) do not commit to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate Grantee’s liability for Tax-Related Items. Prior to release of
restrictions upon the Award, Grantee will pay or make adequate arrangements
satisfactory to Tupperware and/or the Employer to satisfy all withholding and
payment on account obligations of Tupperware and/or the Employer. In this
regard, Grantee authorizes Tupperware and/or the Employer to withhold all
applicable Tax-Related Items legally payable by Grantee from



--------------------------------------------------------------------------------

his or her wages or other cash compensation paid to Grantee by Tupperware and/or
the Employer or from proceeds of the sale of shares of Common Stock.
Alternatively, or in addition, if permissible under local law, Tupperware may
(1) sell or arrange for the sale of shares of Common Stock that Grantee acquires
to meet the withholding obligation for Tax-Related Items, and/or (2) withhold in
shares of Common Stock, provided that Tupperware only withholds the amount of
shares of Common Stock necessary to satisfy the minimum withholding amount.
Finally, Grantee will pay to Tupperware or the Employer any amount of
Tax-Related Items that Tupperware or the Employer may be required to withhold as
a result of Grantee’s participation in the Plan or Grantee’s purchase of shares
of Common Stock that cannot be satisfied by the means previously described.
Tupperware may refuse to honor the exercise and refuse to deliver the shares of
Common Stock or cash if Grantee fails to comply with his or her obligations in
connection with the Tax-Related Items as described in this section.

6. Data Transfer and Privacy. To administer this Plan, the Grantee must provide
Tupperware with personal data to identify him or her, including name and
address. The personal data will be transferred to Tupperware’s U.S. headquarters
in Orlando, Florida, and processed there. Tupperware may transfer the personal
data to an outside vendor (such as a bank) for further processing. By acceptance
of this Award, the Grantee explicitly consents to this collection, transfer and
processing, as necessary for operation of this Plan. During each of these steps,
Tupperware treats personal data with care to ensure its privacy and ensure that
any outside vendors do the same. For European Union residents, the data is
treated in accordance with Tupperware’s European Union Data Transfer Policy.
Grantee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of his or her personal data as described
in this document by and among, as applicable, the Employer, and Tupperware and
its subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Grantee’s participation in the Plan. Grantee
understands that Tupperware and the Employer may hold certain personal
information about Grantee, including but not limited to, Grantee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in Tupperware, details of all awards or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in Grantee’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”). Grantee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan (such as Computershare in Edison, New Jersey), that these Grantees may be
located in Grantee’s country or elsewhere, and that the country to which Data is
sent (e.g., the United States) may have different data privacy laws and
protections than Grantee’s country. Grantee understands that he or she may
request a list with the names and addresses of any potential Grantees of the
Data by contacting Grantee’s local human resources representative. Grantee
authorizes those receiving the Data to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Grantee may elect to deposit any shares of stock
acquired upon exercise of the Award. Grantee understands that Data will be held
only as long as is necessary to implement, administer and manage Grantee’s
participation in the Plan. Grantee understands that he or she may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Grantee’s
local human resources representative. Grantee understands, however, that
refusing or withdrawing his or her consent may affect Grantee’s ability to
participate in the Plan. For more information on the consequences of Grantee’s
refusal to consent or withdrawal of consent, Grantee understands that he or she
may contact his or her local human resources representative.

7. Recovery of Award. In the event of any restatement of Tupperware’s financial
statements (“Restatement”) resulting from the error, omission, fraud or other
misconduct of the Grantee, any previous delivery of Common Stock, including
dividend equivalent amounts declared thereon and paid, or a grant of an Award
which was made to the Grantee, shall be subject to recovery and/or cancellation
by Tupperware as the Compensation and Management Development Committee (the
“Committee”) of the Board of Directors, in its sole discretion, shall in good
faith determine. Tupperware may recover all or a portion of any award made to
the Grantee with respect to a fiscal year of Tupperware when the financial
results of a Restatement negatively affect the financial statements of
Tupperware. The Committee may determine: (i) the amount to be recovered

 

2



--------------------------------------------------------------------------------

and/or cancelled; (ii) to recover different amounts from different Grantees or
different classes of Grantees on such basis as it deems appropriate;
(iii) whether to seek repayment from a Grantee or to reduce an amount otherwise
payable to a Grantee under any compensation, plan, program or arrangement
maintained by Tupperware, including the use of set off, subject to applicable
law; (iv) the valuation of any shares of common stock determined to be withheld
from a Grantee in connection with such an action; and (v) whether to cancel
outstanding awards in connection with such an action and the valuation thereof
for such purpose.

8. Impact of Certain Events. Upon the Grantee’s death or upon a Change of
Control as defined in the Plan, the Award shall become immediately and fully
vested. If the Grantee’s employment terminates for any other reason, including
disability, retirement, termination for cause by Tupperware or voluntary
termination by the Grantee, any unvested Award shall automatically terminate and
be forfeited.

9. Nature of Grant. In accepting the Award, Grantee acknowledges that:

(1) the Plan is established voluntarily by Tupperware, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Tupperware at
any time, unless otherwise provided in the Plan and this Agreement;

(2) the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past;

(3) all decisions with respect to future Award grants, if any, will be at the
sole discretion of Tupperware;

(4) the Grantee’s participation in the Plan will not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Grantee’s employment relationship at any time with or
without cause;

(5) the Grantee is voluntarily participating in the Plan;

(6) the Award is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to Tupperware or the Employer, and
which is outside the scope of Grantee’s employment contract, if any;

(7) the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for
Tupperware or the Employer;

(8) in the event that Grantee is not an employee of Tupperware, the Award grant
will not be interpreted to form an employment contract or relationship with
Tupperware; and furthermore, the Award grant will not be interpreted to form an
employment contract with the Employer or any subsidiary or affiliate of
Tupperware;

(9) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty; and

(10) in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Award or shares of Common Stock purchased through exercise of
the Award resulting from termination of Grantee’s employment by Tupperware or
the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and Grantee irrevocably releases Tupperware and the Employer from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by signing
this Agreement, Grantee will be deemed irrevocably to have waived his or her
entitlement to pursue such claim.

10. Governing Law. The Award grant and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Florida, as provided in
the Plan. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Award or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Florida, agree that such litigation shall be
conducted in the courts of Osceola County, Florida, or the federal courts for
the United States for the Middle District of Florida, where this Award is made
and/or to be performed.

 

3



--------------------------------------------------------------------------------

11. Electronic Delivery. Tupperware may, in its sole discretion, decide to
deliver any documents related to the Award granted under and participation in
the Plan or future Awards that may be granted under the Plan by electronic means
or to request Grantee’s consent to participate in the Plan by electronic means.
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by Tupperware or another third party
designated by Tupperware.

12. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

13. Notices. All notices hereunder to Tupperware shall be delivered or mailed to
the Corporate Secretary of Tupperware at its headquarters office. All notices
hereunder to the Grantee shall be delivered personally or mailed to the
Grantee’s address as indicated on your online Computershare account, unless the
Grantee notifies Tupperware in writing of a change of address.

The parties confirm this Agreement effective as of the Date of Grant and have
executed it on the date it was accepted online.

Tupperware Brands Corporation

Thomas M. Roehlk

Executive Vice President,

Chief Legal Officer & Secretary

 

4



--------------------------------------------------------------------------------

TUPPERWARE BRANDS CORPORATION

2006 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(NON-U.S. GRANTEES)

1. Restricted Stock Unit Award. Tupperware Brands Corporation, a Delaware
corporation (“Tupperware”), pursuant to the Tupperware Brands Corporation 2006
Incentive Plan (the “Plan”), a copy of which is available online at
www-us.computershare.com/employee or by requesting a copy from the Corporate
Secretary’s Office, hereby grants to the Grantee as of the Date of Grant a
Restricted Stock Unit Award (the “Restricted Stock Units” or “Award”) to receive
from Tupperware a certain number of shares of the common stock of Tupperware,
$0.01 par value (“Common Stock” or “Shares”) (or cash with the equivalent value)
provided certain vesting conditions are met, all as specifically indicated on
the grant offered to you online through the Computershare website. The Award
vests in accordance with the terms and conditions of the Plan and this
Agreement, including applicable special terms and conditions for Grantee’s
country set forth in any appendix hereto as provided in Section 16 below (the
“Appendix”; this Agreement and the Appendix collectively referred to hereinafter
as this “Agreement”). The Grantee shall execute this Agreement by accepting it
online at www-us.computershare.com/employee. If Tupperware determines that any
agreement from the Grantee is appropriate in order to comply with any listing,
registration or other legal requirement, the Grantee shall execute and deliver
such agreement to Tupperware. All determinations and interpretations made by
Tupperware in connection with any question arising under this Agreement or the
Plan are binding and conclusive upon the Grantee and/or his or her legal
representative. If there is any conflict between the provisions of this
Agreement and the Plan, the Plan shall control. Capitalized terms used and not
defined in this Agreement have the meanings given to them in the Plan.

2. Vesting Period. The Award shall vest as specifically indicated on the grant
offered to you online through the Computershare website, unless an earlier
vesting event occurs in accordance with the terms of this Agreement.

3. Stockholder Rights. Prior to vesting of the Award, the Grantee shall not have
the rights of a stockholder of Tupperware to vote the Shares related to the
Restricted Stock Units, except that the Grantee shall be entitled to receive
dividend equivalent rights related to the Restricted Stock Units equal in amount
to the dividends declared on a share of Common Stock. Dividend equivalent
amounts shall accrue and be paid or distributed at such time as the restrictions
on Restricted Stock Units lapse in accordance with this Agreement and in
proportion to the amount of Restricted Stock Units as to which restrictions
lapse.

4. Delivery of Shares or Cash. Subject to the payment of tax obligations under
this Agreement, Tupperware will deliver or cause to be delivered either
(a) Shares evidenced by certificates, or, if Tupperware so determines, in book
entry form, upon vesting, and will deliver them to the Grantee or Grantee’s
transferee (if permitted under the terms of the Plan and this Agreement) free of
restrictions, or (b) cash based upon the number of Restricted Stock Units times
the closing price on the New York Stock Exchange (“NYSE”) of a share of Common
Stock on the date of vesting, or if such date shall not be a business day for
the NYSE, then upon the closing price on the immediately-preceding business day
of the NYSE.

5. Taxes. The Grantee acknowledges by the acceptance of this Award that he or
she should review with the Grantee’s own tax advisors the federal, state, local
and/or foreign tax consequences of this investment and the transactions
contemplated by this Agreement. The Grantee shall rely solely on such advisors
and not on any statements or representations of the Company or any of its
agents. The Grantee understands that the Grantee (and not the Company) shall be
responsible for the Grantee’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement. Regardless
of any action Tupperware or Grantee’s employer (the “Employer”) takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), Grantee
acknowledges that the ultimate liability for all Tax-Related Items legally due
by him or her is and remains Grantee’s responsibility and that Tupperware and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award grant,
including the grant or vesting of the Award, the subsequent sale of Shares
acquired pursuant to the



--------------------------------------------------------------------------------

lapsing of restrictions of such Award and the receipt of any dividend equivalent
amounts; and (2) do not commit to structure the terms of the grant or any aspect
of the Award to reduce or eliminate Grantee’s liability for Tax-Related Items.
Furthermore, if the Grantee has become subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable
event, Grantee acknowledges that Tupperware and/or the Employer (or former
employer, as applicable) may be required to withhold or account in more than one
jurisdiction. Prior to release of restrictions upon the Award and/or any other
relevant taxable or tax withholding event, as applicable, Grantee will pay or
make adequate arrangements satisfactory to Tupperware and/or the Employer to
satisfy all Tax-Related Items. In this regard, Grantee authorizes Tupperware
and/or the Employer, or their respective agents, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:
(a) withholding from Grantee’s wages or other cash compensation paid to Grantee
by Tupperware and/or the Employer; or (b) withholding from the proceeds of the
sale of Shares acquired upon vesting and settlement of the Award, either through
a voluntary sale or through a mandatory sale arranged by Tupperware (on
Grantee’s behalf pursuant to this authorization); or (c) withholding in Shares
to be issued upon vesting and settlement of the Award. To avoid negative
accounting treatment, Tupperware may withhold or account for Tax-Related Items
by considering applicable minimum statutory withholding amounts or other
applicable withholding rates. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, Grantee is deemed to have
been issued the full number of Shares subject to the vested Award,
notwithstanding that a number of the Shares is held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of Grantee’s
participation in the Plan. Finally, Grantee shall pay to Tupperware or the
Employer any amount of Tax-Related Items that Tupperware or the Employer may be
required to withhold or account for as a result of Grantee’s participation in
the Plan that cannot be satisfied by the means previously described. Tupperware
may refuse to issue or deliver the shares or the proceeds from the sale of
Shares if Grantee fails to comply with his or her obligations in connection with
the Tax-Related Items.

6. Data Transfer and Privacy. To administer this Plan, the Grantee must provide
Tupperware with personal data to identify him or her, including name and
address. The personal data will be transferred to Tupperware’s U.S. headquarters
in Orlando, Florida, and processed there. Tupperware may transfer the personal
data to an outside vendor (such as a bank) for further processing. By acceptance
of this Award, the Grantee explicitly consents to this collection, transfer and
processing, as necessary for operation of this Plan. During each of these steps,
Tupperware treats personal data with care to ensure its privacy and ensure that
any outside vendors do the same. For European Union residents, the data is
treated in accordance with Tupperware’s European Union Data Transfer Policy.
Grantee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of his or her personal data as described
in this Agreement and any other Award materials by and among, as applicable, the
Employer, and Tupperware and its subsidiaries and affiliates for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan. Grantee understands that Tupperware and the Employer may hold certain
personal information about Grantee, including but not limited to, Grantee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in Tupperware, details of all awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Grantee’s favor, for the purpose of implementing, administering
and managing the Plan (“Data”). Grantee understands that Data will be
transferred to any third parties assisting in the implementation, administration
and management of the Plan (such as Computershare in Edison, New Jersey,
U.S.A.), that these Grantees may be located in Grantee’s country or elsewhere,
and that the country to which Data is sent (e.g., the United States) may have
different data privacy laws and protections than Grantee’s country. Grantee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting Grantee’s local human
resources representative. Grantee authorizes those receiving the Data, including
any broker or other possible recipients which may assist Tupperware (presently
or in the future) with implementing, administering and managing the Plan, to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom Grantee may elect to
deposit any shares of stock acquired upon exercise of the Award. Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage Grantee’s participation in the Plan. Grantee understands
that he or she may, at any time, view Data, request additional information about
the

 

(November 2008)    2



--------------------------------------------------------------------------------

storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Grantee’s local human resources representative. Grantee understands,
however, that refusing or withdrawing his or her consent may affect Grantee’s
ability to participate in the Plan. For more information on the consequences of
Grantee’s refusal to consent or withdrawal of consent, Grantee understands that
he or she may contact his or her local human resources representative.

7. Recovery of Award. In the event of any restatement of Tupperware’s financial
statements (“Restatement”) resulting from the error, omission, fraud or other
misconduct of the Grantee, any previous delivery of Common Stock, including
dividend equivalent amounts declared thereon and paid, or a grant of an Award
which was made to the Grantee, shall be subject to recovery and/or cancellation
by Tupperware as the Compensation and Management Development Committee (the
“Committee”) of the Board of Directors, in its sole discretion, shall in good
faith determine. Tupperware may recover all or a portion of any award made to
the Grantee with respect to a fiscal year of Tupperware when the financial
results of a Restatement negatively affect the financial statements of
Tupperware. The Committee may determine: (i) the amount to be recovered and/or
cancelled; (ii) to recover different amounts from different Grantees or
different classes of Grantees on such basis as it deems appropriate;
(iii) whether to seek repayment from a Grantee or to reduce an amount otherwise
payable to a Grantee under any compensation, plan, program or arrangement
maintained by Tupperware, including the use of set off, subject to applicable
law; (iv) the valuation of any shares of common stock determined to be withheld
from a Grantee in connection with such an action; and (v) whether to cancel
outstanding awards in connection with such an action and the valuation thereof
for such purpose.

8. Impact of Certain Events. Upon the Grantee’s death or upon a Change of
Control as defined in the Plan, the Award shall become immediately and fully
vested. Subject to Section 9(l) of this Agreement, if the Grantee’s employment
terminates for any other reason, including disability, retirement, termination
for cause (or similar concept under local law) by Tupperware or voluntary
termination by the Grantee, any unvested Award shall automatically terminate and
be forfeited.

9. Nature of Grant. In accepting the Award, Grantee acknowledges that:

(a) the Plan is established voluntarily by Tupperware, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Tupperware at
any time;

(b) the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past;

(c) all decisions with respect to future Award grants, if any, will be at the
sole discretion of Tupperware;

(d) the Grantee’s participation in the Plan will not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Grantee’s employment relationship;

(e) the Grantee is voluntarily participating in the Plan;

(f) the Award and the underlying Shares are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to
Tupperware or the Employer, and which is outside the scope of Grantee’s
employment contract, if any;

(g) the Award and the underlying Shares are not intended to replace any pension
rights or compensation;

(h) the Award and the underlying Shares are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for Tupperware, the
Employer or any subsidiary or affiliate of Tupperware;

(i) the Award grant and the Grantee’s participation in the Plan will not be
interpreted to form an employment contract or relationship with Tupperware or
any subsidiary or affiliate of Tupperware;

(j) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

 

(November 2008)    3



--------------------------------------------------------------------------------

(k) in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award resulting from
termination of Grantee’s employment by Tupperware or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and Grantee
irrevocably releases Tupperware and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, Grantee will be deemed irrevocably to
have waived his or her entitlement to pursue such claim.

(l) subject to Section 8 of this agreement, in the event of termination of
Grantee’s employment (whether or not in breach of local labor laws), Grantee’s
right to vest in the Award under the Plan, if any, will terminate effective as
of the date that Grantee is no longer actively employed and will not be extended
by any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Board and/or Committee shall have the exclusive discretion to determine when
Grantee is no longer actively employed for purposes of the Award grant; and

(m) the Award and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, takeover or transfer of
liability.

10. No Advice Regarding Grant. Tupperware is not providing any tax, legal or
financial advice, nor is Tupperware making any recommendations regarding
Grantee’s participation in the Plan, or Grantee’s acquisition or sale of the
underlying Shares. Grantee is hereby advised to consult his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

11. Governing Law. The Award grant and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Florida, as provided in
the Plan. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Award or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Florida, agree that such litigation shall be
conducted in the courts of Osceola County, Florida, or the federal courts for
the United States for the Federal District including Osceola County, Florida,
where this grant is made and/or to be performed.

12. Electronic Delivery. Tupperware may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by Tupperware or another third
party designated by Tupperware.

13. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

14. Notices. All notices hereunder to Tupperware shall be delivered or mailed to
the Corporate Secretary of Tupperware at its headquarters office. All notices
hereunder to the Grantee shall be delivered personally or mailed to the
Grantee’s address as indicated on your online Computershare account, unless the
Grantee notifies Tupperware in writing of a change of address.

15. Language. If Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of translated version is different from the English version, the English
version shall control.

16. Appendix. Notwithstanding any provisions in this Agreement, the Award shall
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for Grantee’s country. Moreover, if Grantee relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country shall apply to Grantee, to the extent that Tupperware determines that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan. The
Appendix constitutes part of this Agreement.

17. Imposition of Other Requirements. Tupperware reserves the right to impose
other requirements on Grantee’s participation in the Plan, on the Award and on
any Shares acquired under the Plan, to the extent

 

(November 2008)    4



--------------------------------------------------------------------------------

that Tupperware determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require Grantee
to sign any additional agreement or undertaking that may be necessary to
accomplish the foregoing.

The parties confirm this Agreement effective as of the Date of Grant and have
executed it on the date it was accepted online.

Tupperware Brands Corporation

Thomas M. Roehlk

Executive Vice President,

Chief Legal Officer & Secretary

[Appendix of special terms and conditions follows]

 

(November 2008)    5



--------------------------------------------------------------------------------

APPENDIX OF SPECIAL TERMS AND CONDITIONS FOR

TUPPERWARE BRANDS CORPORATION

2006 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(NON-U.S. GRANTEES)

TERMS AND CONDITIONS

This Appendix includes special terms and conditions that govern the Award of
Restricted Stock Units under the Plan if Grantee is subject to the laws of any
of the countries listed below. Certain capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Plan and/or the
applicable Restricted Stock Unit Agreement (the “Agreement”).

NOTIFICATIONS

This Appendix also contains notifications relating to exchange control and
certain other issues of which Grantee should be aware with respect to Grantee’s
participation in the Plan. The information is based on the exchange control,
securities or other laws or regulations in effect in the countries listed in
this Appendix as of October 2008. Such laws are often complex and change
frequently. Because the information may be outdated when Grantee vests in the
Award and acquires Shares, or when Grantee subsequently sells Shares acquired
under the Plan, Tupperware strongly recommends that Grantee not rely on the
notifications provided in this Appendix as the only source of information
relating to the participation in the Plan.

In addition, the notifications are general in nature and may not apply to
Grantee’s particular situation, and Tupperware is not in a position to assure
Grantee of any particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how relevant laws in Grantee’s country may
apply to Grantee’s particular situation. Finally, if Grantee is a citizen or
resident of a country other than the one in which he or she is currently
working, the information contained in this Appendix may not be applicable to
Grantee.

ARGENTINA

TERMS AND CONDITIONS

Taxes. The following provision supplements Section 5 of the Agreement:

Grantee understands and agrees that Tupperware and/or the Employer may withhold
the entire amount of Tax-Related Items due upon vesting of any portion of the
Award, provided the amount withheld does not exceed any local withholding
limitations on the total cash proceeds due to Grantee at that time. The
withholding of the Tax-Related Items will not be allocated over the months
remaining in the tax year following vesting, but will occur in a single
withholding event at each of vesting dates of any portion of the Award.

NOTIFICATIONS

Securities Law Notification. Neither the Restricted Stock Units nor the issuance
of the Shares are publicly offered or listed on any stock exchange in Argentina.
The offer is private and not subject to the supervision of any Argentine
governmental authority.

Exchange Control Information. If Grantee transfers proceeds in excess of
US$2,000,000 from the sale of Shares into Argentina in a single month, Grantee
will be subject to certain exchange control laws. Please note that exchange
control regulations in Argentina are subject to frequent change. Grantee should
consult his or her personal legal advisor regarding any exchange control
obligations that he or she may have.

 

(November 2008)    6



--------------------------------------------------------------------------------

AUSTRALIA

There are no country-specific provisions.

AUSTRIA

NOTIFICATIONS

Exchange Control Information. If Grantee holds Shares obtained through the Plan
outside of Austria, Grantee must submit a report to the Austrian National Bank.
An exemption applies if the value of the Shares as of any given quarter does not
exceed €30,000,000 or, as of December 31, does not exceed €5,000,000. If the
former threshold is exceeded, quarterly obligations are imposed, whereas, if the
latter threshold is exceeded, annual reports must be given. The annual reporting
date is December 31 and the deadline for filing the annual report is March 31 of
the following year.

When Shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all Grantee’s
accounts abroad exceeds €3,000,000, the movements and balances of all accounts
must be reported monthly, as of the last day of the month, on or before the 15th
day of the following month.

Consumer Protection Information. If the provisions of the Austrian Consumer
Protection Act are applicable to the Agreement and the Plan, Grantee may be
entitled to revoke his or her acceptance of the Agreement under the following
conditions: (i) if Grantee accepts the Award outside the business premises of
Tupperware, Grantee may be entitled to revoke his or her acceptance of the
Agreement within one week after such acceptance; and (ii) the revocation of
acceptance must be in written form to be valid. It is sufficient if Grantee
returns the Agreement to Tupperware or Tupperware’s representative with language
that can be understood as Grantee’s refusal to conclude or honor the Agreement,
provided the revocation is sent within one week of acceptance.

BELGIUM

NOTIFICATIONS

Tax Reporting Notification. Grantee is also required to report any bank accounts
opened and maintained outside Belgium on his or her annual tax return.

BRAZIL

NOTIFICATIONS

Exchange Control Information. If Grantee is a resident or domiciliary of Brazil,
he or she will be required to submit an annual declaration of assets and rights
held outside of Brazil to the Central Bank of Brazil if the aggregate value of
such assets and rights is equal to or greater than US$100,000.

CHINA

TERMS AND CONDITIONS

Exchange Control Restrictions. Due to exchange control regulations, Awards will
be settled in cash and Grantee will not be issued Shares. Grantee understands
and agrees that, pursuant to local exchange control requirements, Grantee will
be required to repatriate the cash received at vesting to China. Grantee
understands that, under local law, such repatriation of his or her cash payment
may need to be effectuated through a special exchange control account
established by Tupperware or the Employer or a subsidiary or affiliate of
Tupperware.

 

(November 2008)    7



--------------------------------------------------------------------------------

CROATIA

NOTIFICATIONS

Exchange Control Information. Croatian residents must report any foreign
investments (including the Award) to the Croatian National Bank for statistical
purposes and obtain prior approval of the Croatian National Bank for bank
accounts opened abroad. However, because exchange control regulations change
frequently and without notice, Grantee should consult his or her legal advisor
to ensure compliance with current regulations. Grantee is solely responsible for
ensuring compliance with exchange control laws in Croatia.

CZECH REPUBLIC

NOTIFICATIONS

Exchange Control Information. The Czech National Bank may require Grantee to
fulfill certain notification duties in relation to the Award and the opening and
maintenance of a foreign account. However, because exchange control regulations
change frequently and without notice, Grantee is advised to consult his or her
personal legal advisor prior to the vesting of any of the Restricted Stock Units
to ensure compliance with current regulations. Grantee is solely responsible for
ensuring compliance with exchange control laws in the Czech Republic.

DENMARK

NOTIFICATIONS

Exchange Control Information. If Grantee establishes an account holding Shares
or an account holding cash outside Denmark, Grantee must report the existence of
the account to the Danish Tax Administration. The form which should be used in
this respect can be obtained from a local Danish bank. (Please note that this
obligation is separate from and in addition to those obligations described
below.)

Securities/Tax Reporting Information. If Grantee holds Shares acquired under the
Plan in a brokerage account with a broker or bank outside Denmark, Grantee is
required to report the existence of such account to the Danish Tax
Administration. For this purpose, Grantee must file a Form V (Erklaering V) with
the Danish Tax Administration. The Form V must be signed both by Grantee and by
the applicable broker or bank where the account is held. By signing the Form V,
the broker or bank undertakes to forward information, on an annual basis, to the
Danish Tax Administration concerning the Shares without further request.

By signing the Form V, Grantee authorizes the Danish Tax Administration to
examine the account. A sample of Form V may be found at the following website:
www.skat.dk.

In addition, if Grantee opens a brokerage account (or a deposit account with a
U.S. bank) for the purpose of holding cash outside Denmark, Grantee must inform
the Danish Tax Administration of the existence of such account. To do so,
Grantee must file a Form K (Erklaering K) with the Danish Tax Administration.
The Form K must be signed both by Grantee and the applicable broker or bank
where the account is held. By signing the Form K, Grantee authorizes the Danish
Tax Administration to examine the account. A sample of Form K may be found at
the above-referenced website.

Impact of Certain Events. Notwithstanding the provisions of Section 8 of the
Agreement, upon the Grantee’s death, any unvested Award shall automatically
terminate and be forfeited. All other provisions contained in Section 8 remain
unchanged.

 

(November 2008)    8



--------------------------------------------------------------------------------

FRANCE

TERMS AND CONDITIONS

Language. The following provision supplements Section 15 of the Agreement:

Language Consent. By electronically accepting the Agreement, Grantee confirms
that he or she has read and understood the documents relating to the Award
(i.e., the Plan and the Agreement, including this Appendix), which were provided
in the English language. Grantee accepts the terms of these documents
accordingly.

Consentement relatif à la langue utilisée. En signant et en renvoyant les Termes
de l’Attribution, le Bénéficiaire confirme qu’il ou qu’elle a lu et compris les
documents afférents aux Attributions Gratuites d’Actions (i.e., le Plan et les
Termes de l’Attribution, ainsi que la présente Annexe) qui sont produits en
langue anglaise. Le Bénéficiaire accepte les termes de ces documents en
connaissance de cause.

NOTIFICATIONS

Exchange Control Information. If Grantee retains Shares acquired under the Plan
outside of France or maintains a foreign bank account, Grantee is required to
report the same to the French tax authorities when filing his or her annual tax
return.

GERMANY

NOTIFICATIONS

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the Servicezentrum Außenwirtschaftsstatistik, which is the
competent federal office of the Deutsche Bundesbank (the German Central Bank)
for such notifications in Germany. If Grantee uses a German commercial bank to
effectuate such cross-border payment, such bank will make the report on
Grantee’s behalf.

In addition, Grantee must report any receivables, payables or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis. In the unlikely
event that Grantee holds shares exceeding 10% of the total capital of the
Company, Grantee must report his or her holdings in Tupperware on an annual
basis.

GREECE

There are no country-specific provisions.

HUNGARY

There are no country-specific provisions.

INDIA

NOTIFICATIONS

Exchange Control Information. Grantee understands and agrees to comply with
exchange control laws and regulations in India and to repatriate all proceeds
resulting from the sale of Shares and any dividends received in relation to the
Shares to India and to convert such funds into local currency. Grantee must
obtain a foreign inward remittance certificate (“FIRC”) from the bank into which
Grantee deposits the foreign currency and maintain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India or the
Employer requests proof of repatriation.

 

(November 2008)    9



--------------------------------------------------------------------------------

INDONESIA

NOTIFICATIONS

Exchange Control Information. If Grantee remits proceeds from the sale of Shares
into Indonesia, the Indonesian Bank through which the transaction is made will
submit a report on the transaction to the Bank of Indonesia for statistical
reporting purposes. For transactions of US$10,000 or more, a description of the
transaction must be included in the report. Although the bank through which the
transaction is effectuated is required to make the report, Grantee must complete
a “Transfer Report Form.” The Transfer Report Form will be provided to Grantee
by the bank through which the transaction is effectuated.

ITALY

TERMS AND CONDITIONS

Data Privacy Consent. The following provision replaces Section 6 of the
Agreement:

Grantee hereby explicitly and unambiguously consents to the collection, use,
processing and transfer, in electronic or other form, of Grantee’s personal data
as described herein by and among, as applicable, the Employer, Tupperware and
any subsidiary or affiliate of Tupperware for the exclusive purpose of
implementing, administering, and managing Grantee’s participation in the Plan.

Grantee understands that Grantee’s Employer, Tupperware and any subsidiary or
affiliate of Tupperware may hold certain personal information about Grantee,
including, but not limited to, Grantee’s name, home address and telephone
number, date of birth, social insurance (to the extent permitted under Italian
law) or other identification number, salary, nationality, job title, residency
status, any shares or directorships held in Tupperware or any other subsidiary
or affiliate, details of all awards of Restricted Stock Units, or any other
entitlement to Shares granted, canceled, exercised, vested, unvested or
outstanding in Grantee’s favor, for the exclusive purpose of implementing,
managing and administering the Plan (“Data”).

Grantee also understands that providing Tupperware with Data is necessary for
the performance of the Plan and that Grantee’s refusal to provide such Data
would make it impossible for Tupperware to perform its contractual obligations
and may affect Grantee’s ability to participate in the Plan. The Controller of
personal data processing is Tupperware Brands Corporation, with registered
offices at 14901 S. Orange Blossom Trail, Orlando, Florida, 32837, U.S.A., and,
pursuant to Legislative Decree no. 196/2003, its Representative in Italy for
privacy purposes is Tupperware Italia S.p.A., Piazza Velasca, 8/10, 20122
Milano, Italy.

Grantee understands that Data will not be publicized, but it may be transferred
to banks, other financial institutions or brokers involved in the management and
administration of the Plan. Grantee understands that Data may also be
transferred to the independent registered public accounting firm engaged by
Tupperware. Grantee further understands that Tupperware and/or a subsidiary or
affiliate of Tupperware will transfer Data among themselves as necessary for the
purpose of implementing, administering and managing Grantee’s participation in
the Plan, and that Tupperware and/or any subsidiary or affiliate of Tupperware
may each further transfer Data to third parties assisting Tupperware in the
implementation, administration, and management of the Plan, including any
requisite transfer of Data to a broker or other third party with whom Grantee
may elect to deposit any Shares acquired at vesting and settlement of the
Restricted Stock Units. Such recipients may receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing Grantee’s participation in the Plan. Grantee
understands that these recipients may be located in or outside the European
Economic Area, such as in the United States or elsewhere. Should Tupperware
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, it will delete Data as soon
as it has completed all the necessary legal obligations connected with the
management and administration of the Plan.

Grantee understands that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

 

(November 2008)    10



--------------------------------------------------------------------------------

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Grantee’s consent
thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. Grantee understands that, pursuant to Section 7 of the Legislative Decree
no. 196/2003, Grantee has the right to, including but not limited to, access,
delete, update, correct, or terminate, for legitimate reason, the Data
processing.

Furthermore, Grantee is aware that Data will not be used for direct-marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting Grantee’s local human resources representative.

Acknowledgment of Nature of Plan and the Award. By accepting the Award, Grantee
acknowledges that (1) Grantee has received a copy of the Plan, the Agreement and
this Appendix; (2) Grantee has reviewed those documents in their entirety and
fully understands the contents thereof; and (3) Grantee accepts all provisions
of the Plan, the Agreement and this Appendix. Grantee further acknowledges that
he or she has read and specifically and explicitly approves, without limitation,
the following provisions of the Agreement: (a) Section 5, “Taxes”; (b) the above
provisions of this Appendix replacing Section 6, “Data Transfer and Privacy”;
(c) Section 8, “Impact of Certain Events”; (d) Section 9, “Nature of Grant”;
(e) Section 12, “Electronic Delivery”; and (f) Section 13, “Severability”.

JAPAN

There are no country-specific provisions.

MALAYSIA

NOTIFICATIONS

Malaysian Insider Trading Notification. Grantee should be aware of the Malaysian
insider-trading rules, which may impact Grantee’s acquisition or disposal of
Shares or rights to Shares under the Plan. Under the Malaysian insider-trading
rules, Grantee is prohibited from acquiring or selling Shares or rights to
shares (e.g., an Award under the Plan) when Grantee possesses information which
is not generally available and which Grantee knows or should know will have a
material effect on the price of Common Stock once such information is generally
available.

Director Notification Obligation. If Grantee is a director of Tupperware’s
Malaysian subsidiary or affiliate, Grantee is subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Malaysian subsidiary or affiliate in writing when
Grantee receives or disposes of an interest (e.g., an Award under the Plan or
Common Stock) in Tupperware or any related company. Such notifications must be
made within 14 days of receiving or disposing of any interest in Tupperware or
any related company.

MEXICO

TERMS AND CONDITIONS

Nature of Grant. The following provisions supplement Section 9 of the Agreement:

Acknowledgement of the Grant. In accepting the Award, Grantee acknowledges that
Grantee has received a copy of the Plan and the Agreement, including this
Appendix, has reviewed the Plan and the Agreement, including this Appendix, in
their entirety and fully understands and accepts all provisions of the Plan and
the

 

(November 2008)    11



--------------------------------------------------------------------------------

Agreement, including this Appendix. Grantee further acknowledges that Grantee
has read and specifically and expressly approves the terms and conditions of
Section 9 of the Agreement, in which the following is clearly described and
established:

 

  (1) The Participant’s participation in the Plan does not constitute an
acquired right.

 

  (2) The Plan and the Participant’s participation in the Plan are offered by
Tupperware on a wholly discretionary basis.

 

  (3) The Participant’s participation in the Plan is voluntary.

 

  (4) Neither Tupperware nor any subsidiary or affiliate of Tupperware is
responsible for any decrease in the value of the Restricted Stock Units granted
and/or Shares issued under the Plan.

Labor Law Acknowledgment and Policy Statement. In accepting the Award, Grantee
expressly recognizes that Tupperware, with registered offices at 14901 S. Orange
Blossom Trail, Orlando, Florida, 32837, U.S.A., is solely responsible for the
administration of the Plan and that Grantee’s participation in the Plan and
purchase of Shares does not constitute an employment relationship between
Grantee and Tupperware since Grantee is participating in the Plan on a wholly
commercial basis and Grantee’s sole employer is either Dart, S.A. de C.V.
(“Tupperware-Mexico”) or House of Fuller Holdings S. de R.L. de C.V.
(“Fuller-Mexico”). Based on the foregoing, Grantee expressly recognizes that the
Plan and the benefits that Grantee may derive from participation in the Plan do
not establish any rights between Grantee and the Employer, Tupperware-Mexico or
Fuller Mexico, and do not form part of the conditions of Grantee’s employment
and/or benefits provided by Tupperware-Mexico or Fuller-Mexico and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of Grantee’s employment.

Grantee further understands that his or her participation in the Plan is as a
result of a unilateral and discretionary decision of Tupperware; therefore,
Tupperware reserves the absolute right to amend and/or discontinue Grantee’s
participation in the Plan at any time, without any liability to Grantee.

Finally, Grantee hereby declares that Grantee does not reserve to himself or
herself any action or right to bring any claim against Tupperware for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Grantee therefore grants a full and broad release to
Tupperware, its shareholders, officers, agents, legal representatives, and
affiliates with respect to any claim that may arise.

 

(November 2008)    12



--------------------------------------------------------------------------------

Spanish Translation

TÉRMINOS Y CONDICIONES

Reconocimiento del Otorgamiento. Derivado de la aceptación del Otorgamiento de
las Unidades de Acciones Restringidas, el Beneficiario está de acuerdo en haber
recibido una copia del Plan y el Convenio, incluyendo el presente Anexo y ha
revisado el Plan y el Convenio, incluyendo este Anexo en su totalidad y
comprende y acepta todas las disposiciones previstas por el Plan y el Convenio,
incluyendo el presente Anexo. Asimismo, el Beneficiario reconoce que ha leído y
manifiesta su específica y expresa conformidad con los términos y condiciones
establecidos en el Sección 9 del Convenio, en el cual claramente se describe y
establece lo siguiente:

 

  (1) La participación del Beneficiario en el Plan no constituye un derecho
adquirido.

 

  (2) El Plan y la participación del Beneficiario en el Plan se ofrecen por la
Empresa de forma completamente discrecional.

 

  (3) La participación del Beneficiario en el Plan es voluntaria.

 

  (4) Ni la Empresa ni sus affiliados son responsables por una reducción del
valor de las Unidades de Acciones Restringidas y/o acciones emitidas bajo el
Plan.

Reconocimiento de la Legislación Laboral y Declaración de la Política. Al
aceptar el otorgamiento de las Unidades de Acciones Restringidas, el
Beneficiario expresamente reconoce que Tupperware Brands Corporation, con
domicilio ubicado en 14901 S. Orange Blossom Trail, Orlando, Florida, 32837,
U.S.A., es el único responsable de la administración del Plan y que la
participación del Beneficiario en el Plan y compra de acciones no constituye una
relación de trabajo entre el Beneficiario y la Empresa, toda vez que la
participación del Beneficiario en el Plan es de carácter comercial y el único
patrón del Beneficiario es Dart, S.A. de C.V. (“Tupperware-México”) or House of
Fuller S. de R.L. de C.V. (“Fuller-Mexico”) Derivado de lo anterior, el
Beneficiario expresamente reconoce que el Plan y los beneficios que el
Beneficiario obtenga por la participación en el Plan no establecen derecho
alguno entre el Beneficiario y el Patrón, Tupperware-México or Fuller-Mexico, y
no forman parte de las condiciones de los servicios del Beneficiario y/o las
prestaciones otorgadas por Tupperware-México or Fuller-Mexico y cualquier
modificación del Plan o su terminación no constituyen un cambio o impedimento de
los términos y condiciones del servicio del Beneficiario.

Asimismo, el Beneficiario reconoce que su participación en el Plan es el
resultado de una decisión unilateral y discrecional por parte de la Empresa, por
lo que, la Empresa se reserva el derecho absoluto de modificar y/o dar por
terminada la participación del Beneficiario en el Plan en cualquier tiempo, sin
responsabilidad alguna hacia el Beneficiario.

Finalmente, el Beneficiario manifiesta que no se reserva acción o derecho alguno
que ejercitar en contra de la Empresa por cualquier daño o perjuicio en relación
a las disposiciones del Plan o los beneficios establecidos en el mismo, por lo
que, el Beneficiario otorga el finiquito más amplio que en derecho proceda a la
Empresa, sus accionistas, funcionarios, agentes o representantes legales y
affiliados en relación a cualquier demanda que pudiera surgir.

NETHERLANDS

NOTIFICATIONS

Securities Law Notification. Grantee should be aware of Dutch insider-trading
rules, which may impact the sale of Shares acquired under the Plan. In
particular, Grantee may be prohibited from effectuating certain transactions if
Grantee has inside information regarding Tupperware.

 

(November 2008)    13



--------------------------------------------------------------------------------

By accepting the Award and participating in the Plan, Grantee acknowledges
having read and understood this Securities Law Notification and further
acknowledges that it is Grantee’s responsibility to comply with the following
Dutch insider-trading rules:

Under Article 46 of the Act on the Supervision of the Securities Trade 1985,
anyone in possession of “inside information” related to Tupperware is prohibited
from effectuating a transaction in securities in or from the Netherlands.
“Inside information” is defined as knowledge of a detail concerning the issuer
to which the securities relate that is not public and that, if published, would
reasonably be expected to affect the stock price, regardless of the development
of the price.

Given the broad scope of the definition of inside information, certain employees
of Tupperware working at a subsidiary of affiliate of Tupperware in the
Netherlands (including persons eligible to participate in the Plan) may possess
inside information and, thus, would be prohibited from effectuating transactions
in securities in the Netherlands at a time when in possession of such inside
information.

PHILIPPINES

TERMS AND CONDITIONS

Restricted Stock Units Settled in Cash. Due to exchange control regulations,
Awards will be settled in cash and Grantee will not be issued Shares.

POLAND

NOTIFICATIONS

Exchange Control Information. If Grantee holds foreign securities (including
Shares) and maintains accounts abroad, Grantee may be required to file certain
reports with the National Bank of Poland. Specifically, if the value of
securities and cash held in such foreign accounts exceeds €10,000, Grantee must
file reports on the transactions and balances of the accounts on a quarterly
basis by the 20th day of the month following the end of each quarter and an
annual report by no later than January of the following calendar year. Such
reports are filed on special forms available on the website of National Bank of
Poland: www.nbp.pl.

PORTUGAL

Notifications

Exchange Control Information. If Grantee receives Shares upon vesting of the
Award, the acquisition of such shares should be reported to the Banco de
Portugal for statistical purposes. If the Shares are deposited with a commercial
bank or financial intermediary in Portugal, such bank or financial intermediary
will submit the report on Grantee’s behalf. If the Shares are not deposited with
a commercial bank or financial intermediary in Portugal, Grantee is responsible
for submitting the report to the Banco de Portugal.

RUSSIA

TERMS AND CONDITIONS

U.S. Transaction. Grantee understands that the Restricted Stock Units shall be
valid and the Agreement, including this Appendix, shall be concluded and become
effective only when Grantee’s acceptance of the same is received by Tupperware
in the United States. Upon vesting of the Award, any Shares issued to Grantee
shall be delivered through a bank or brokerage account established in the United
States.

 

(November 2008)    14



--------------------------------------------------------------------------------

NOTIFICATIONS

Exchange Control Information. Under current exchange control regulations, within
a reasonably short time after sale of the Shares acquired under the Plan,
Grantee must repatriate the sale proceeds to Russia. Such sale proceeds must be
initially credited to Grantee through a foreign currency account at an
authorized bank in Russia. Thereafter, said proceeds may be further remitted to
foreign banks in accordance with Russian exchange control laws.

Grantee is advised to consult his or her personal legal advisor before remitting
sale proceeds into Russian as exchange control requirements may change.

SOUTH AFRICA

Taxes. The following provision supplements Section 5 of the Agreement:

By accepting the Award, Grantee agrees that, immediately upon vesting and
settlement of the Restricted Stock Units, Grantee will notify the Employer of
the amount of any gain realized. If Grantee fails to advise the Employer of the
gain realized, Grantee may be liable for a fine. Grantee will be solely
responsible for paying any difference between the actual liability for
Tax-Related Items and the amount withheld.

NOTIFICATIONS

Exchange Control Information. Because no transfer of funds from South Africa is
required pursuant to the Awards, no filing or reporting requirements should
apply when the Award is granted or if and when Shares are issued upon vesting
and settlement of the Award. However, because exchange control regulations are
subject to frequent change, sometimes without notice, Grantee is advised to
consult his or her personal legal advisor prior to vesting and settlement of the
Award to ensure compliance with current regulations. Grantee is solely
responsible for ensuring compliance with all exchange control laws in South
Africa.

SOUTH KOREA

NOTIFICATIONS

Exchange Control Information. If Grantee realizes US$500,000 or more from the
sale of Shares, Korean exchange control laws require Grantee to repatriate the
proceeds to South Korea within 18 months of the sale.

SPAIN

TERMS AND CONDITIONS

Nature of Grant. The following provision supplements Section 9 of the Agreement:

By accepting the Award, Grantee consents to participation in the Plan and
acknowledges having received a copy of the Plan.

Grantee understands that Tupperware has unilaterally, gratuitously and in its
sole discretion decided to grant an Award under the Plan to individuals
throughout the world who may be employees of Tupperware or a subsidiary or
affiliate of Tupperware. The decision is a limited decision entered into upon
the express assumption and condition that any Award will not economically or
otherwise bind Tupperware or any subsidiary or affiliate of Tupperware on an
ongoing basis, other than as expressly set forth in the Agreement. Consequently,
Grantee understands that the Award is given on the assumption and condition that
the Restricted Stock Units shall not become a part of any employment contract
(either with Tupperware or with any subsidiary or affiliate of Tupperware) and
shall not be considered a mandatory benefit, salary for any purpose (including
severance compensation) or any other right whatsoever. Furthermore, Grantee
understands and freely accepts that there is no guarantee that any benefit
whatsoever shall arise from any

 

(November 2008)    15



--------------------------------------------------------------------------------

gratuitous and discretionary Award since the future value of the Restricted
Stock Units and the underlying Shares is unknown and unpredictable. In addition,
Grantee understands that this Award would not be made but for the assumptions
and conditions referred to above; thus, Grantee understands, acknowledges and
freely accepts that, should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, any Award or right to
Restricted Stock Units shall be null and avoid.

NOTIFICATIONS

Exchange Control Information. When receiving foreign currency payments derived
from the ownership of the Shares (i.e., dividends or sale proceeds), Grantee
must inform the financial institution receiving the payment of the basis upon
which such payment is made. Grantee will need to provide the institution the
following information: (i) Grantee’s name, address and fiscal identification
number; (ii) the name and corporate domicile of Tupperware; (iii) the amount of
the payment and the currency used; (iv) the county of origin; (v) the reasons
for the payment; and (vi) further information that may be required.

If Grantee acquires Shares under the Plan and wishes to import the ownership
title of the Shares (i.e., stock certificates) into Spain, Grantee must declare
the importation of such securities to the Direccion General de Política
Comercial y de Inversiones Extranjeras (“DGPCIE”).

SWITZERLAND

NOTIFICATIONS

Securities Law Notification. The Award is considered a private offering in
Switzerland; therefore, it is not subject to registration in Switzerland.

THAILAND

NOTIFICATIONS

Exchange Control Information. When Grantee sells the Shares issued upon vesting
and settlement of the Award, Grantee must repatriate all cash proceeds to
Thailand and then convert such proceeds to Thai Baht within 360 days of
repatriation. If the amount of proceeds is US$20,000 or more, Grantee must
specifically report the inward remittance to the Bank of Thailand on a foreign
exchange transaction form. If Grantee fails to comply with the above
obligations, he or she may be subject to penalties assessed by the Bank of
Thailand. Grantee should consult his or her personal legal advisor before taking
any action with respect to inward remittance of proceeds from the sale of the
Shares. Grantee is solely responsible for ensuring compliance with all exchange
control laws in Thailand.

TURKEY

There are no country-specific provisions.

UNITED KINGDOM

TERMS AND CONDITIONS

Taxes. The following provisions supplement Section 5 of the Agreement:

Tax Acknowledgment. Grantee agrees that if Grantee does not pay or the Employer
or Tupperware does not withhold from Grantee the full amount of Tax-Related
Items that Grantee owes in connection the vesting of Restricted Stock Units, or
the release or assignment of the Restricted Stock Units for consideration, or
the receipt of any other benefit in connection with the Restricted Stock Units
(the “Taxable Event”) within 90 days after the Taxable Event, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount that should have been withheld shall
constitute a loan owed by

 

(November 2008)    16



--------------------------------------------------------------------------------

Grantee to the Employer, effective 90 days after the Taxable Event. Grantee
agrees that the loan will bear interest at the official rate of HM Revenue and
Customs (“HMRC”) and will be immediately due and repayable by Grantee, and
Tupperware and/or the Employer may recover it at any time thereafter by
withholding the funds from salary, bonus or any other funds due to Grantee by
the Employer, by withholding in Shares issued at vesting the Restricted Stock
Units or from the cash proceeds from the sale of such Shares or by demanding
cash or a cheque from Grantee.

Notwithstanding the foregoing, if Grantee is an officer or executive director
(as within the meaning of Section 13(k) of the U.S. Securities Exchange Act of
1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that Grantee is an officer and Tax-Related Items are not
collected from or paid by Grantee within 90 days of the Taxable Event, the
amount of any uncollected Tax-Related Items may constitute a benefit to Grantee
on which additional income tax and National Insurance contributions may be
payable. Grantee acknowledges that Tupperware or the Employer may recover any
such additional income tax and National Insurance contributions at any time
thereafter by any of the means referred to above in Section 6 of the Agreement.
Grantee also authorizes Tupperware to withhold the transfer of any Shares unless
and until the loan is repaid in full.

National Insurance Contributions Acknowledgment. Grantee agrees to accept any
liability for secondary Class 1 National Insurance contributions (“Employer
NICs”) which may be payable by Tupperware or the Employer with respect to the
acquisition of Shares pursuant to the vesting the Restricted Stock Units or
other Taxable Event in connection with the Restricted Stock Units, and it is a
condition of vesting and delivery of Shares that this agreement to bear the
Employer NICs is in force on the date of vesting. Without limitation to the
above, Grantee agrees to execute a joint election with Tupperware and/or the
Employer (the “Election”), the form of such Election being formally approved by
HMRC, and any other consents or elections required to accomplish the transfer of
the Employer NICs to Grantee. Grantee further agrees to execute such other joint
elections as may be required between Grantee and any successor to Tupperware
and/or the Employer. Grantee agrees to enter into an Election prior to the
vesting of any Restricted Stock Units.

URUGUAY

There are no country-specific terms and conditions.

VENEZUELA

NOTIFICATIONS

Exchange Control Information. Grantee is advised to consult his or her personal
legal advisor prior to vesting and settlement of the Award to ensure compliance
with applicable exchange control regulations in Venezuela, as such regulations
are subject to frequent change. Grantee is solely responsible for ensuring
compliance with all exchange control laws in Venezuela.

 

(November 2008)    17



--------------------------------------------------------------------------------

TUPPERWARE BRANDS CORPORATION

2006 INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

1. Stock Appreciation Right Grant. Tupperware Brands Corporation, a Delaware
corporation (“Tupperware”), pursuant to the Tupperware Brands Corporation 2006
Incentive Plan (the “Plan”), a copy of which is available online at
www-us.computershare.com/employee or by requesting a copy from the Corporate
Secretary’s Office, hereby grants to the Grantee as of the Date of Grant a Stock
Appreciation Right (the “SAR”) to receive from Tupperware an amount of cash
equal to the increase in value of a number of shares of the common stock of
Tupperware, $0.01 par value (“Common Stock”) over the value of such shares as of
the Date of Grant, all as specifically indicated on the grant offered to you
online through the Computershare website. The SAR is exercisable in accordance
with the terms and conditions of this Agreement and the Plan. The Grantee shall
execute this Agreement by accepting it online at
www-us.computershare.com/employee. If Tupperware determines that any agreement
from the Grantee is appropriate in order to comply with any listing,
registration or other legal requirement, the Grantee shall execute and deliver
such agreement to Tupperware. All determinations and interpretations made by
Tupperware in connection with any question arising under this Agreement or the
Plan are binding and conclusive upon the Grantee or his or her legal
representative. If there is any conflict between the provisions of this
Agreement and the Plan, the Plan shall control. Capitalized terms used and not
defined in this Agreement have the meanings given to them in the Plan.

2. Term and Exercise Period. The SAR becomes exercisable as set forth in your
online grant. Any portion of the SAR which becomes exercisable continues to be
exercisable, until exercised, during the SAR Term, except as stated below. No
delays in the exercise of an SAR are permissible. The SAR Term means the period
which begins on the date the Exercise Rights Begin and ends on the date the SAR
Term Expires, except as may otherwise be set forth in this Agreement and your
online grant.

3. Exercise Procedure. To exercise the SAR, the Grantee shall deliver a notice
to Tupperware, or its agent at Computershare, specifying the number of SARs to
be exercised. The date of exercise shall be the date on which such notice is
received by Tupperware or its agent. The Grantee may exercise the SAR on the web
by logging onto www-us.computershare.com/employee or by calling 1-800-599-8413
in the United States, Puerto Rico or Canada or +1-732-491-4325 when outside of
the United States.

4. Delivery of Settlement Amount or Common Stock. Upon any exercise of the SAR,
and subject to the payment of the required tax withholding amount under
Section 5 of this Agreement, Tupperware shall promptly deliver to the Grantee
either (a) an amount of cash equal to the amount (the “Excess Value”) by which
the Fair Market Value of the shares of Common Stock subject to the SAR on the
date of exercise exceeds the value of the shares of Common Stock subject to the
SAR on the date of grant, or (b) if the Committee so determines, a number of
whole shares of Common Stock in book entry form equal to but not exceeding the
Excess Value as of the date of exercise, and cash in such amount as necessary to
equal the remaining amount of the Excess Value. The shares shall be registered
in the name of the Grantee

5. Taxes. The Grantee shall review with the Grantee’s own tax advisors the
federal, state, local and/or foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Grantee shall rely solely on
such advisors and not on any statements or representations of Tupperware or any
of its agents. Regardless of any action Tupperware or Grantee’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), Grantee acknowledges that the ultimate liability for all Tax-Related
Items legally due by him or her is and remains Grantee’s responsibility and that
Tupperware and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the SAR grant, including the grant, vesting or exercise of the SAR, the
subsequent sale of shares of Common Stock acquired pursuant to such exercise;
and (2) do not commit to structure the terms of the grant or any aspect of the
SAR to reduce or eliminate Grantee’s liability for Tax-Related Items. Prior to
exercise of the SAR, Grantee will pay or make adequate arrangements satisfactory
to Tupperware and/or the Employer to satisfy all withholding and payment on
account obligations of Tupperware and/or the Employer. In this regard, Grantee
authorizes Tupperware and/or the Employer to withhold all applicable Tax-Related
Items legally payable by Grantee from his or her wages or other cash
compensation paid to Grantee by Tupperware and/or the Employer or from proceeds
of the exercise of the SAR. Alternatively, or in addition, if permissible under
local law, Tupperware may (1) sell or arrange for the sale of shares of Common
Stock that Grantee acquires to meet the withholding obligation for Tax-Related
Items, and/or (2) withhold in shares of Common Stock, provided that Tupperware
only withholds the amount of shares of Common Stock necessary to satisfy the
minimum withholding amount. Finally, Grantee will pay to Tupperware or the
Employer any amount of Tax-Related Items that Tupperware or the Employer may be
required to withhold as a result of Grantee’s participation in the Plan or
Grantee’s purchase of shares of Common Stock that cannot be satisfied by the
means previously described. Tupperware may refuse to honor the exercise and
refuse to deliver the shares of cash or Common Stock if Grantee fails to comply
with his or her obligations in connection with the Tax-Related Items as
described in this section.

6. Impact of Certain Events. Upon the Grantee’s death, Disability, retirement or
termination, or upon a Change of Control, the Grantee shall have such modified
rights of vesting and exercisability as set forth below:

(a) Death: If the Grantee’s employment terminates by reason of death, the SAR
shall become immediately and fully exercisable and may thereafter be exercised
by the estate of the Grantee for a period of three years from the date of such
death; provided,



--------------------------------------------------------------------------------

however, that if the Grantee is at least sixty years of age at the time of death
and has fifteen years service with the Company, the SAR may thereafter be
exercised by the estate of the Grantee for a period of six years from the date
of such death. In no event, however, may the SAR be exercisable beyond the end
of the SAR Term. Notwithstanding any provision herein to the contrary, if the
Grantee dies after termination of the Grantee’s employment, the SAR may
thereafter be exercised, to the extent the SAR was exercisable as of the date of
such death, for a period that expires on the earliest of (i) the first
anniversary of the date of such death, (ii) the last date on which the Grantee
would have been entitled to exercise the SAR had the Grantee not died or
(iii) the end of the SAR Term; provided, however, that if the Grantee had
retired from the Company prior to the date of death, the estate of the Grantee
shall continue to have the benefit of the vesting and exercisability benefits
specified by the provisions governing retirement as set forth below.

(b) Disability: If the Grantee’s employment terminates by reason of Disability,
the SAR, if not fully vested and exercisable as of the date of such termination,
shall continue to vest according to the SAR’s stated vesting schedule and may
thereafter be exercised by the Grantee, to the extent it was exercisable at the
time of termination or thereafter becomes exercisable, or on such accelerated
basis as the Committee may determine, for a period of three years from the date
of such termination of employment or until the end of the SAR Term, whichever
period is the shorter; provided, however, that if the Grantee dies within such
period, the SAR shall continue to be exercisable to the extent to which it was
exercisable at the time of death for the remainder of such period, or for a
period of 12 months from the date of such death, or until the expiration of the
SAR Term, whichever period is the shortest.

(c) Retirement: If the Grantee’s employment terminates by reason of retirement,
the following vesting and exercisability terms will apply. The Grantee shall be
deemed to have terminated employment by reason of retirement if the Grantee has
attained age and years of service requirements set forth below, has given due
notice (as determined by the Committee), and has entered into an agreement, the
form and content of which shall be specified by the Committee, not to compete
with the Company and its Affiliates for a period of one year following such
retirement. In no event, however, may the SAR be exercisable after the end of
the SAR Term.

 

Age at Retirement

 

Minimum Years of

Service with

Company

 

Years of Continued

Vesting Following

Retirement

 

Years of Continued

Exercisability

Following Retirement

55 or more

  10   1   2

60 or more

  15   6   6

Notwithstanding the foregoing, if the Grantee dies within such period of
continued exercisability, the SAR shall continue to be exercisable to the extent
to which it was exercisable at the time of death for the remainder of such
period, or for a period of 12 months from the date of such death, or until the
end of the SAR Term, whichever period is the shortest.

(d) Termination for Cause: Unless otherwise determined by the Committee, if the
Grantee incurs a termination of employment for Cause, the SAR shall thereupon
terminate.

(e) Other Termination: If the Grantee incurs a voluntary termination of
employment, the SAR, to the extent then exercisable, or on such accelerated
basis as the Committee may determine, may be exercised for the lesser of thirty
days from the date of such termination of employment or until the end of the SAR
Term. If the Grantee incurs a termination of employment by the Company, other
than by reason of retirement, Disability or Cause, the SAR, to the extent it is
then exercisable, or becomes exercisable during the one-year period following
termination of employment by the Company, or on such accelerated basis as the
Committee may determine, may be exercised at any time from the date of vesting
until the first anniversary of the date of such termination of employment or, if
sooner, the end of the SAR Term; provided, however, that if the Grantee dies
within such period of post-termination exercisability, the SAR shall continue to
be exercisable to the extent to which it was exercisable at the time of death
for the remainder of such period, or for a period of 12 months from the date of
such death, or until the expiration of the SAR Term, whichever period is the
shortest. Notwithstanding the foregoing, if a Grantee incurs a termination of
employment after a Change of Control, the SAR shall remain exercisable, to the
extent it was exercisable immediately before such termination, through the end
of the SAR Term.

7. Data Transfer and Privacy. To administer this Plan, the Grantee must provide
Tupperware with personal data to identify him or her, including name and
address. The personal data will be transferred to Tupperware’s U.S. headquarters
in Orlando, Florida, and processed there. During each of these steps, Tupperware
treats personal data with care to ensure its privacy and ensure that any outside
vendors do the same. For European Union residents, the data is treated in
accordance with Tupperware’s European Union Data Transfer Policy. Grantee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of his or her personal data as described in this
document by and among, as applicable, the Employer, and Tupperware and its
subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Grantee’s participation in the Plan. Grantee
understands that Tupperware and the Employer may hold certain personal
information about Grantee, including, but not limited to, Grantee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in Tupperware, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Grantee’s favor, for the purpose of implementing, administering
and managing the Plan (“Data”). Grantee understands that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan (such as Computershare in Edison, New Jersey), that these
recipients may be located in Grantee’s country or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than Grantee’s country. Grantee understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting Grantee’s local human resources representative. Grantee



--------------------------------------------------------------------------------

authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the sole purpose of implementing,
administering and managing Grantee’s participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom Grantee may elect to deposit any shares of stock acquired upon
exercise of the SAR. Grantee understands that Data will be held only as long as
is necessary to implement, administer and manage Grantee’s participation in the
Plan. Grantee understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing Grantee’s local human resources
representative. Grantee understands, however, that refusing or withdrawing his
or her consent may affect Grantee’s ability to participate in the Plan. For more
information on the consequences of Grantee’s refusal to consent or withdrawal of
consent, Grantee understands that he or she may contact his or her local human
resources representative.

8. Recovery of Award. In the event of any restatement of Tupperware’s financials
statements (“Restatement”) resulting from the error, omission, fraud or other
misconduct of an Grantee, any previous delivery of common stock of Tupperware,
or a grant of a SAR which was made to the Grantee, shall be subject to recovery
and/or cancellation by Tupperware as the Compensation and Management Development
Committee (the “Committee”) of the Board of Directors, in its sole discretion,
shall in good faith determine. Tupperware may recover all or a portion of any
award made to the Grantee with respect to a fiscal year of Tupperware when the
financial results of a Restatement negatively affect the financial statements of
Tupperware. The Committee may determine: (i) the amount to be recovered and/or
cancelled; (ii) to recover different amounts from different Grantees or
different classes of Grantees on such basis as it deems appropriate;
(iii) whether to seek repayment from a Grantee or to reduce an amount otherwise
payable to a Grantee under any compensation, plan, program or arrangement
maintained by Tupperware, including the use of set off, subject to applicable
law; (iv) the valuation of any shares of common stock determined to be withheld
from a Grantee in connection with such an action; and (v) whether to cancel
outstanding SARs in connection with such an action and the valuation thereof for
such purpose.

9. Nature of Grant. In accepting the grant, Grantee acknowledges that:

(1) the Plan is established voluntarily by Tupperware, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Tupperware at
any time, unless otherwise provided in the Plan and this Agreement;

(2) the grant of the SAR is voluntary and occasional and does not create any
contractual or other right to receive future grants of SARs, or benefits in lieu
of SARs, even if SARs have been granted repeatedly in the past;

(3) all decisions with respect to future SAR grants, if any, will be at the sole
discretion of Tupperware;

(4) the Grantee’s participation in the Plan will not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Grantee’s employment relationship at any time with or
without cause;

(5) the Grantee is voluntarily participating in the Plan;

(6) the SAR is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to Tupperware or the Employer, and
which is outside the scope of Grantee’s employment contract, if any;

(7) the SAR is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for
Tupperware or the Employer;

(8) in the event that Grantee is not an employee of Tupperware, the SAR grant
will not be interpreted to form an employment contract or relationship with
Tupperware; and furthermore, the SAR grant will not be interpreted to form an
employment contract with the Employer or any subsidiary or affiliate of
Tupperware;

(9) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(10) if the underlying shares of Common Stock do not increase in value, the SAR
will have no value;

(11) if Grantee exercises his or her SAR and obtain shares of Common Stock, the
value of those shares of Common Stock acquired upon exercise may increase or
decrease in value, even below the exercise price; and

(12) in consideration of the grant of the SAR, no claim or entitlement to
compensation or damages shall arise from termination of the SAR or diminution in
value of the SAR or shares of Common Stock purchased through exercise of the SAR
resulting from termination of Grantee’s employment by Tupperware or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws) and
Grantee irrevocably releases Tupperware and the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Agreement,
Grantee will be deemed irrevocably to have waived his or her entitlement to
pursue such claim.

10. Governing Law. The SAR grant and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Florida, as provided in
the Plan.

11. Electronic Delivery. Tupperware may, in its sole discretion, decide to
deliver any documents related to the SAR granted under and participation in the
Plan or future options that may be granted under the Plan by electronic means or
to request Grantee’s consent to participate in the Plan by electronic means.
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by Tupperware or another third party
designated by Tupperware.

12. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



--------------------------------------------------------------------------------

13. Notices. All notices hereunder to Tupperware shall be delivered or mailed to
the Corporate Secretary of Tupperware at its headquarters office. All notices
hereunder to the Grantee shall be delivered in writing either electronically or
mailed to the Grantee’s address as indicated on your online Computershare
account, unless the Grantee notifies Tupperware in writing of a change of
address at hrorl@tupperware.com.

The parties confirm this Agreement effective as of the Date of Grant and have
executed it on the date it was accepted online.

Tupperware Brands Corporation

Thomas M. Roehlk

Executive Vice President,

Chief Legal Officer and Secretary



--------------------------------------------------------------------------------

TUPPERWARE BRANDS CORPORATION

DIRECTOR STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT

Section 1. Grant of Restricted Share Units

1.1. Grant of Restricted Share Units. In consideration of the Grantee’s
agreement to provide directorship to Tupperware Brands Corporation (the
“Company”), and for other good and valuable consideration, as of the date of
grant the Committee irrevocably granted to the Grantee a number of Restricted
Stock Units in the common stock of the Company as specifically indicated on the
grant offered to the Grantee online through the Computershare website at
www-us.computershare.com/employee, subject to the conditions described in
Section 2 as well as the other provisions of this Restricted Stock Unit
Agreement and the terms of the Plan.

1.2. Adjustments in Restricted Share Units. The Committee shall make adjustments
with respect to this Restricted Share Units grant in accordance with the
provisions of Section 16 of the Plan.

Section 2. Vesting and Forfeiture

2.1 Vesting of Restricted Stock Units. Restricted Stock Units awarded under this
Restricted Stock Unit Agreement shall vest on the date set forth in the grant,
except that such Restricted Stock Units shall vest earlier than such date upon
(a) the death of the Grantee, (b) a Change in Control as such term is defined in
Section 13 of the Plan, or (c) upon a determination by the Committee which does
not trigger the penalties and consequences of Section 409A of the Internal
Revenue Code.

2.2 Forfeiture of Restricted Stock Units. In the event that a Grantee’s service
as a Director of the Company terminates for any reason, any Restricted Stock
Units that have not vested shall be forfeited immediately and the Grantee shall
have no further rights in such Restricted Stock Units.

Section 3. Payment under Restricted Stock Units and Elections To Defer

3.1. Timing of Payment under Restricted Stock Units. Subject to the Grantee’s
election under Section 3.3, Restricted Stock Units shall be paid in accordance
with the following:

 

  (a) To the extent Restricted Stock Units vest under Section 2.1, such
Restricted Stock Units shall be paid upon vesting within 10 business days,
unless payment has been deferred pursuant to an election under Section 3.3
below.

3.2. Form of Payment. Vested Restricted Stock Units shall be paid in the form of
shares of Common Stock, via direct book entry registration with the Company’s
stock transfer agent.

3.3. Election to Defer Payment.

 

  (a) Subject to Section 3.3(b), the Grantee may irrevocably elect to defer
payment of Common Stock under Section 3.1 to either: (i) the date of the
Grantee’s termination of directorship; or (ii) a date specified by the Grantee,
by completing an election form provided by the Company. Grantee shall also
specify whether payment will be in a lump-sum or installments.

 

1



--------------------------------------------------------------------------------

  (b) The Grantee’s election under paragraph (a) above shall be made in such
manner and at such time as required by the Company and shall apply to all
Restricted Stock Units granted hereunder and shall comply with all requirements
under Section 409A of the Internal Revenue Code. A Grantee may elect to defer
payment provided that the Grantee shall have delivered to the Company prior to
December 31 of the calendar year preceding the calendar year in which such
Restricted Stock Units are granted a notice in writing advising of the Grantee’s
election to defer such payment of such Restricted Stock Units. Notwithstanding
the preceding sentence, a Grantee may elect to defer payment, on or before the
30th day after the effective date of this Restricted Stock Unit Agreement, only
with respect to those Restricted Stock Units which are scheduled to vest not
less than 12 months from the date of making such election. The Grantee
acknowledges that neither the Company nor the Committee makes any assurances as
to the tax consequences of such election, nor that such election will not result
in adverse tax consequences under Section 409A of the Internal Revenue Code, and
the Grantee is encouraged to obtain independent tax advice.

 

  (c) If the Grantee elects to defer payment to a specific date and in a
specified form under paragraph (a) above and the Grantee should die prior to
such specified date, then payment of the Grantee’s vested Restricted Stock Units
shall be paid in a lump-sum upon death to the Grantee’s designated beneficiary
and if the Grantee has not designated a beneficiary then to the Grantee’s
estate.

 

  (d) In the event that a Change in Control as defined in Section 13 of the Plan
has occurred but does not constitute a change in control as defined in
Section 409A of the Internal Revenue Code, then payment of the Restricted Stock
Units in the instance of a change in control shall not occur in accordance with
the deferral election of the Grantee so as to trigger the adverse tax
consequences of Section 409A of the Internal Revenue Code. In such event, the
Restricted Stock Units shall be converted into a dollar amount equal to the
total number of Restricted Stock Units specified in this Restricted Stock Unit
Agreement times the price per share of a share of Common Stock in the change in
control , and such dollar amount shall continue to be deferred pursuant to the
Grantee’s deferral election and earn interest at the prevailing LIBOR interest
rate on the date of the change in control at JP Morgan Chase Bank or any
successor thereto, plus 200 basis points, compounded annually.

3.4 Dividend Equivalent Payments. The Grantee shall be entitled to receive
current or deferred payments of cash, Common Stock or other property
corresponding to dividends paid on the Common Stock, paid concurrently at such
time as dividends are paid on the Common Stock.

Section 4. Other Provisions

4.1. Administration. The Committee shall have the power to interpret the Plan
and this Restricted Stock Unit Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret, amend, or revoke any such rules.

 

2



--------------------------------------------------------------------------------

All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Grantee, the
Company, and all other interested persons. No member of the Committee shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or the Restricted Stock Units. In its sole
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan and this Restricted Stock Unit
Agreement.

4.2. Restricted Stock Units Not Transferable. Neither the Restricted Stock Units
nor any interest or right therein or part thereof shall be sold, pledged,
assigned, or transferred in any manner other than by will or the laws of descent
and distribution, unless and until the shares underlying such Restricted Stock
Units have been issued, and all restrictions applicable to such shares have
lapsed. Neither the Restricted Stock Units nor any interest or right therein
or part thereof shall be liable for the debts, contracts, or engagements of
the Grantee or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment,
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.

4.3. Shares to Be Reserved. The Company shall at all times during the term of
the Restricted Stock Units reserve and keep available such number of shares of
Common Stock as will be sufficient to satisfy the requirements of this
Restricted Stock Unit Agreement.

4.4. Notices. Any notice to be given under the terms of this Restricted Stock
Unit Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Grantee shall be addressed to him
or her at the address given beneath his or her signature hereto. By a notice
given pursuant to this Section 4.4, either party may hereafter designate a
different address for notices to be given to him or her. Any notice which is
required to be given to the Grantee shall, if the Grantee is then deceased, be
given to the Grantee’s personal representative if such representative has
previously informed the Company of his or her status and address by written
notice under this Section 4.4. Any notice shall be deemed duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

4.5. Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Restricted Stock
Unit Agreement.

4.6. Construction. This Restricted Stock Unit Agreement shall be administered,
interpreted, and enforced under the internal laws of the State of Delaware
without regard to conflicts of laws thereof.

4.7. Severability. In the event that any provision of this Restricted Stock Unit
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Restricted Stock Unit Agreement and this Restricted Stock
Unit Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.

 

3



--------------------------------------------------------------------------------

4.8. Conformity to Securities Laws. The Grantee acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, including,
without limitation, the applicable exemptive conditions of Rule 16b-3.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Restricted Stock Units are granted, only in such a manner as to conform
to such laws, rules and regulations. To the extent permitted by applicable law,
the Plan and this Restricted Stock Unit Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

4.9. Withholding of Taxes. Company shall have the right to (i) make deductions
from the number of shares of Common Stock or cash otherwise deliverable to the
Grantee under this Restricted Stock Unit Agreement in an amount sufficient to
satisfy withholding of any federal, state or local taxes required by law
provided; that, such amount shall not exceed the applicable minimum statutory
withholding requirements, or (ii) take such other action as may be necessary or
appropriate to satisfy any such tax withholding obligations.

4.10. Electronic Delivery and Electronic Signature. Grantee hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports, and other related documents. If the Company establishes procedures for
an electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), Grantee
hereby consents to such procedures and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. Grantee consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.

4.11. Inconsistencies between Plan Terms and Terms of Restricted Stock Unit
Agreement. If there is any inconsistency between the terms of this Restricted
Stock Unit Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Restricted Stock
Unit Agreement.

4.12 Amendments. This Restricted Stock Unit Agreement and the Plan may be
amended without the consent of the Grantee provided that such amendment would
not impair any rights of the Grantee under this Restricted Stock Unit Agreement.
No amendment of this Restricted Stock Unit Agreement shall, without the consent
of the Grantee, impair any rights of the Grantee under this Restricted Stock
Unit Agreement.

The parties confirm this Agreement effective as of the Date of Grant and have
executed it on the date it was accepted online.

Tupperware Brands Corporation

Thomas M. Roehlk

Executive Vice President,

Chief Legal Officer & Secretary

 

4